Citation Nr: 0720246	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
psychoneurosis, anxiety.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1951 to 
April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
August 2003 and March 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's anxiety disorder is productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as sleep impairment, 
depressed mood, occasional intrusive thoughts/flashbacks, 
irritability, occasional difficulty with concentration and 
thought, one instance of slow speech, and one instance of 
hallucination; deficiencies in most areas are not 
demonstrated.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but not 
greater, for service-connected psychoneurosis, anxiety have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9400 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claims, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in November 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The November 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

Although the November 2003 letter did not notify the veteran 
as to the appropriate effective date to be assigned, the 
Board finds that this is harmless error as once the RO 
establishes the effective date of the 50 percent rating, the 
veteran will have the opportunity to appeal that decision.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in May 2003, 
April 2005, and March 2006.  38 C.F.R. § 3.159(c)(4).  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The veteran's service-connected anxiety disorder is currently 
evaluated as 30 percent disabling under the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (generalized anxiety disorder).  

Pursuant to Diagnostic Code 9400, a 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational task (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although 
certain symptoms must be present in order to establish a 
diagnosis, it is not the symptoms but their effects that 
determines the level of impairment.  Id.  

VA treatment reports dated from January 2003 to October 2006 
indicate that the veteran consistently experienced anxiety, 
noted to be not severe in August 2003 and fairly severe in 
January 2004.  The veteran also reported experiencing 
irritability, sleep impairment, and isolative behavior.  
Global Assessment of Functioning (GAF) scores assigned during 
that period range from 50 to 80.   

The veteran was afforded VA psychiatric examinations in May 
2003, April 2005, and March 2006.  

The May 2003 VA examination report indicates that the veteran 
reported occasionally feeling as if he would jump out of his 
own skin and complained of problems with relationships, 
money, and worry with health issues for both he and his 
brother.  The veteran reported that he felt as if bugs or 
things were crawling on him.  He also reported problems with 
sleep disturbance, and specifically with getting to sleep.  
The veteran expressed that he found it difficult to be around 
people if they were arguing and stated that similar 
situations made him very uncomfortable.

The veteran reported that he had been married three times, 
that he had no children, and that he was living with his 
fiancée and her sister.  The veteran stated that he spent his 
time with his fiancée taking drives in the country, going 
shopping, and visiting others.  The veteran stated that he 
was a member of the Elk's club and that he attended regular 
meetings.  He also stated that he attended church.

Mental health examination revealed that the veteran's speech 
was clear and discernable.  His mood and affect were good.  
He was oriented to date, year, month, day and place.  He had 
no difficulty with immediate recall task, but on the delayed 
recall task, he could only recall two of the three words he 
had been asked to remember.  On the attention and calculation 
portion of the examination, he was unable to do serial sevens 
but could spell the world "world" backwards correctly.  No 
problems were noted on the language portion of the 
examination.  No abnormal mental trends involving delusions 
or hallucinations appeared to be present.  He also denied any 
present thoughts of homicide or suicide.  A diagnosis of 
generalized anxiety disorder was rendered, and a GAF of 55 
was estimated.  

The examiner noted that the veteran was evidencing a mild to 
a moderate amount of reactive emotion distress and that he 
appeared to be evidencing a mixture of anxiety and 
apprehension related to a recent move and engagement.  The 
examiner also stated that some of the veteran's psychological 
issues could possibly be affecting his health, and it was 
recommended that he obtain an examination in regards to his 
medications.  Psychotherapy was also suggested.

The April 2005 VA examination report indicates that the 
veteran was most concerned about tearing his fingers and 
scratching his legs until they bled.  The veteran stated that 
when he got nervous, he broke out in sores, which he then 
picked until bleeding.  The veteran discussed getting angry 
and saying things to people that he didn't mean.  The veteran 
also stated that he scratched his body because he felt as if 
worms were crawling on his skin.  The veteran also stated 
that he was unable to sit still.  The veteran reported poor 
sleep, flashbacks from the Korean War, and excessive worry.  
The veteran stated that he didn't have enough patience to 
read a book.  The veteran admitted being depressed "once in 
a while" but denied feelings of hopelessness or 
helplessness.

The veteran reported that he was married four times, that he 
had a fiancée, that he lived by himself, and that he had no 
children.  The veteran reported that he did not have any 
close friends, that he occasionally attended church, and that 
he rode around and visited his fiancée.    

Mental health examination revealed that the veteran exhibited 
normal range of psychomotor behavior.  His affect was 
slightly irritable and restricted, and his speech was slow 
with marked delay reaction time to questions.  The veteran 
had poor concentration and difficulty comprehending some of 
the questions although he had concrete thoughts.  It was 
noted that the veteran maintained a somewhat sarcastic tone.  
The veteran denied homicidal thoughts and auditory 
hallucinations.  However, he reported seeing a dog during the 
examination and asked whether the examiner also saw the dog.  
Attention and concentration were poor, memory was grossly 
intact, and insight and judgment were considered to be fair.  

The examiner diagnosed anxiety disorder, NOS, and stated that 
the GAF score was estimated to be 58.  A note to rule out 
underlying psychotic disorder was made.  The examiner stated 
that it appeared that the veteran directed his anxiety toward 
picking his skin and digging sores which seemed to be quite 
significant and the hallmark symptom of his anxiety.

The March 2006 VA examination report indicates that the 
veteran reported poor sleep, restless sleep.  The veteran 
reported that he did not have a good temper due to his sleep 
problems.  He reported that his concentration was pretty 
good.  The veteran stated that he did not have any difficulty 
being around crowds of people and that he felt good around 
people and in Wal-Mart stores and similar places.  The 
veteran reported being tense every once in a while and 
getting jittery.  He stated that he experienced pain in his 
stomach and his chest.  The veteran also stated that he could 
not sit for a long period.

The veteran reported that he had been married four times, 
that he did not have any children, and that he lived by 
himself.  The veteran stated that he had a fiancée who was 
nine months older than him.  The veteran stated that he did 
not have any close friends but occasionally attended church.

Mental status examination revealed that the veteran appeared 
generally pleasant although at times had a sarcastic tone.  
His affect was euthymic, his mood was stable, and his speech 
was clear, coherent and goal directed.  No abnormal movement 
was noted.  The veteran denied suicidal and homicidal 
ideation, auditory or visual hallucinations.  His attention 
and concentration were generally poor, memory was grossly 
intact times three, and his insight and judgment were 
considered to be fair to borderline.

A diagnosis of anxiety disorder, NOS, was rendered, and a GAF 
of between 55 and 58 was assigned.

Based on record, the Board finds that the veteran's 
symptomatology is most properly rated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9400.  The veteran's symptoms match some of the criteria for 
a 30 percent rating (i.e., depressed mood, anxiety, sleep 
impairment), some of the criteria for a 50 percent rating 
(some impairment in memory, some impaired judgment, some 
impairment in thinking, disturbance of mood, and difficulty 
establishing and maintaining effective work and social 
relationships); but none of the criteria for either the 70 
percent or 100 percent ratings.  


The GAF score is a scaled rating reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According 
to DSM-IV, a GAF score of 71 to 80 indicates the examinee 
has, if at all, symptoms that are transient or expectable 
reactions to psychosocial stressors but no more than slight 
impairment in social, occupational or school functioning.  A 
GAF score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates the examinee has moderate symptoms (e.g., 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  

A GAF of 55 was assigned in May 2003, a GAF of 58 was 
assigned in April 2005, and a GAF between 55 and 58 was 
assigned in March 2006.  In addition, as noted above, GAF 
scores assigned during VA treatment ranged between 50 in 
January 2003 and 80 in October 2006.  Other GAF scores 
assigned include 60 in June/July 2003 and September 2005, 60-
65 in July 2006, and 65 in January 2004.  

In this case, the GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  As the GAF scores indicate, 
the veteran's anxiety disorder has fluctuated significantly 
throughout the appeal period.  Although the latest GAF score 
of record is 80 and although the three VA mental examinations 
do not show that that the veteran experiences most of the 
symptoms indicative of a 50 percent rating, the GAF scores of 
55 and 58 assigned at the VA examinations indicate that the 
veteran's symptoms were moderate and more nearly approximate 
a 50 percent rating.

Taking such evidence into account, the Board finds that by 
resolving any doubt in the veteran's favor, his anxiety 
disorder is manifested by symptomatology that results in 
occupational impairment that more nearly approximates reduced 
reliability and productivity.  Accordingly, an increased 
rating to 50 percent is warranted.  38 C.F.R. § 4.130, Code 
9400.

That being said, while the veteran's psychiatric symptoms 
exceed the 30 percent rating, they do not approach the 
severity contemplated for the 70 percent rating.  The Board 
notes that the veteran's lowest GAF score of 50 was assigned 
in January 2003.  However, although the GAF score of 50 
reflects the examiner's assessment of the veteran's 
functioning at that time, it appears to be inconsistent with 
the evidence as whole.  

As set forth above, the criteria for a 70 percent rating are 
met when the veteran experiences occupational and social 
impairment, with deficiencies in most areas such as work, 
family relations, judgment, and thinking or mood; which is 
clearly not demonstrated in this case.

The Board notes, however, that the record includes an 
isolated incident of hallucination.  During the April 2005 VA 
examination, the veteran reported seeing a dog during the 
examination.  There were also questionable reports of 
hallucination and paranoia.  During the March 2006 VA 
examination, the veteran stated that he talks to himself on 
occasion and said, "Maybe I'm talking to somebody else, I 
don't know."  When asked about paranoid thinking, the 
veteran stated that people were probably plotting against him 
but that he did not care.  However, as indicated by the VA 
examiners, the veteran had a sarcastic tone, which raises a 
question of credibility with regard to the veteran's 
statements.      

The Board also notes that due to the veteran's poor 
calculation and arithmetical ability, he was, at one point in 
time, deemed incompetent to handle VA funds.  However, a 
field examination was conducted in August 2006 which 
concluded that he was able to handle his own finances, and in 
September 2006, the RO determined that he was competent for 
VA purposes.    

At the March 2006 VA examination, the veteran stated that, 
during the daytime, he kept himself busy by eating, watching 
T.V., cleaning the house, doing laundry, and riding a 
stationary bike.  He reported that he did not have difficulty 
being around people.  Although the veteran reported that he 
did not have any close friends, he also reported that he 
looked after his sister-in-law since his brother's death, 
that he had a fiancée, and that he attended church.  At the 
April 2005 VA examination, the veteran reported that he did 
not have any close friends, but that he rode around the 
country and visited his fiancée.      

With consideration of all of the relevant current evidence of 
record the Board finds that the veteran's anxiety disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity; but a preponderance of the 
evidence is against a finding that it is manifested by 
occupational and social impairment, with deficiencies in most 
areas.

Accordingly, the record supports a grant of a 50 percent 
rating for PTSD, but no higher.


ORDER

Entitlement to an evaluation of 50 percent, and no higher, 
for service-connected psychoneurosis, anxiety is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  


REMAND

With respect to the issue of entitlement to service 
connection for PTSD, the Board notes that the record is 
absent a diagnosis of PTSD.

A September 2005 VA treatment record indicated that the 
veteran appeared to have some PTSD issues, and a diagnosis of 
generalized anxiety disorder by history and rule out PTSD was 
rendered.  At the March 2006 VA examination, the examiner 
stated that the veteran experienced some symptoms of PTSD but 
did not meet the required criteria for PTSD.  An October 2006 
psychiatric progress note that the veteran stated that he 
felt that he may have a PTSD diagnosis that had not been 
made.  The physician, Dr. P.J.L., stated that he did not see 
PTSD as the veteran did not talk about nightmares and the 
veteran had no startle reflex.  Dr. P.J.L. noted that his 
primary symptoms were related to character pathology and 
anxiety.  Diagnoses of anxiety disorder, not otherwise 
specified; depressive disorder, not otherwise specified; rule 
out PTSD, unlikely; personality disorder, not otherwise 
specified, were rendered.  

However, Dr. P.J.L. stated that he filed a consultation with 
S.E. to provide assessment and recommendations for treatment 
if he determines that PTSD was present.  Thus, the Board 
finds that the VA has not completed its duty to assist under 
the VCAA.  Specifically, there appears to be outstanding 
treatment records from the VA Medical Center in Poplar Bluff, 
Missouri.  

Because the Board has identified a potentially outstanding VA 
record pertinent to the veteran's claim, VA must undertake 
efforts to acquire such document as this record may be 
material to the veteran's claim.  In this regard, it is noted 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, the Board finds that a 
reasonable effort should be made to obtain such record.  See 
38 U.S.C.A. § 5103A(b).
         
Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's treatment 
records and progress reports from October 
2006 until present located at the VA 
Medical Center in Poplar Bluff, Missouri 
regarding PTSD.  If no records are 
available, the claims folder must 
indicate this fact.   

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


